Mr. Justice Brewer
delivered the opinion of the court.
Mr. John M. Butler for plaintiff in error.
Mr. Albert Greene Smith, Attorney General of the State of Indiana, and Mr. William A. Ketcham for defendant in error.
Case No. 900, brought by the Indianapolis and Vincennes Railroad Company to impeach the assessment made by the same board, in the same year, of its property, is so nearly like this in its material features that no separate statement of the special facts is necessary, and in that case, too, the judgment of the Supreme Court of the State of Indiana will be

Affirmed.

Mr. Justice Harlan and Mr. Justice Brown dissented from the opinion and judgment upon the ground stated in their dissenting opinion in Pittsburgh, Cincinnati, Chicago & St. Louis Railway Company v. Backus, No. 899, ante, 421, 437.
Mr. Justice Jackson did not hear the argument in this case or take any part in its decision.